DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leister (US 20200166754) hereinafter referred to as D1.

With regard to claim 1, D1 teaches a display device, in at least fig. 5a-5c and  [0001], [0114] and [0218-0222]; comprising: a first spatial light modulator (SLM) (64) configured to impart first image information upon a first light beam to provide a first image beam; a second SLM (65) configured to impart second image information upon a second light beam to provide a second image beam; and at least one pupil steering optic (PSO) ([0114]) operable to direct the first and second image beams toward at least one first exit pupil  (SG1) location responsive to one or more first control signals, and to direct the first and second image beams toward at least one second exit pupil (SG2) location responsive to one or more second control signals.

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0114] and [0218-0222]; further comprising: an eye tracking module configured to provide eye position information; and a controller operatively coupled to the eye tracking module and configured to provide the one or more first control signals or the one or more second control signals to the at least one PSO in dependence on the eye position information ([0109]).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114] and [0218-0222]; wherein the first and second image beams converge at the at least one first exit pupil location at differing angles of incidence.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114] and [0218-0222]; wherein at least one of the first SLM or the second SLM is configured to operate in reflection.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0222] and [0256]; wherein the at least one PSO comprises a first wavefront modulator (WFM) configured to operate in transmission ([0125]).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0222] and [0256]; wherein the first WFM comprises at least one polarization-controllable device.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the at least one polarization-controllable device comprises a polarization switch and one of a polarization grating or a polarization-sensitive lens.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the first WFM is disposed in optical paths of the first and second image beams.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the first WFM is configured to focus the first and second image beams at different exit pupil locations.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the first WFM is disposed in an optical path of the first image beam, the at least one PSO comprising a second WFM disposed in an optical path of the second image beam.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the first WFM and the second WFM are configured to focus the first image beam and the second image beam to a same exit pupil location.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the first WFM and the second WFM are configured to focus the first image beam and the second image beam to the same exit pupil location in complementary solid angles to support an enhanced field of view that exceeds a field of view supported by either one of the first WFM or the second WFM.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; further comprising at least one optical source configured to provide the first and second light beams.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; comprising folded optic disposed in an optical path of at least one of the first and second image beams.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; comprising a folded optic disposed upstream of the first WFM.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; 5 wherein the folded optic comprises at least one of a pancake lens or a birdbath optic.

With regard to claim 17, D1 teaches a method, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; for displaying an image to a user, the method comprising: obtaining eye position information for an eye of the user; encoding image information onto a plurality of spatial light modulators (SLM) (84/85); illuminating the plurality of SLMs with at least partially coherent light beams to obtain a plurality of image beams ([0012]); passing the plurality of image beams through a pupil steering optic ([0114]) configured to operate in a plurality of states supporting a plurality of exit pupil locations (SG1 and SG2), wherein in at least one of the states at least two of the image beams are received at one or more exit pupil locations in distinct solid angles ([0028]); and controlling the pupil steering optic to steer the plurality of image beams toward at least one of the exit pupil locations (SG! and SG2) responsive to the eye position information (F).

With regard to claim 18, D1 teaches a holographic projector, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; comprising: first (84) and second (85) spatial light modulators configured to impart first and second image information upon first and second light beams ([0221]), respectively, to obtain image light carrying an image in angular domain; and a pupil steering optic ([0114]) optically coupled to the first and second spatial light modulators for conveying the image light to an exit pupil (SG1 and SG2) of the holographic projector, wherein the first and second image information correspond to first and second portions, respectively, of the image in angular domain at the exit pupil thereof.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the pupil steering optic comprises a tunable element for adjusting a position of the exit pupil in 3D space.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches a display device, With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches a display device, in at least fig. 5a-5c and  [0001], [0109], [0114], [0218-0225] and [0256]; wherein the pupil steering optic comprises a tunable element for adjusting a position of the exit pupil in 3D space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872